DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4-14, and 16-17 are pending.
This communication is in response to the communication filed 5/17/2022. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-14 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for receiving, processing, and outputting medical information. Specifically, the claims recites acquiring a first data from medical imaging, inputting acquired first data into a model, outputting second data from the model, determining whether outputted second data is to be input into a second model, inputting second data into a second model, outputting a third data, outputting second data without inputting second data into a second model, deriving a noise amount of the second data, determining whether the derived noise amount is equal to or more than the threshold value, determining to input the second data into the second model, and determining not to input the second data into the second model, which is grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve collecting data, analyzing it, outputting the results, and repeating. See MPEP 2106.04. Here, a doctor skilled in the art may perform various input, output, and processing functions by reading data or information and performing a set of mental or manual analysis based on a simple comparison, which may serve as an input to a model. Moreover, various models may be represented by a plurality of doctors providing their own analysis, where a doctor may determine that a particular image may be analyzed more properly by another doctor based on image quality or another reason. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims use processors, models, and processing circuits. The claims merely use computer elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the processors and processing circuits perform functions of receiving and processing data and may be a CPU (specification p. 8, 12). The models perform functions of processing data, and outputting received data, and the models may be a part of the same model (p. 3, 15).  
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves acquiring, inputting, processing, or outputting data. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to process data instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the claim limitations of acquiring data, inputting data, and outputting data are similar to the functions of receiving and sending information. The determining of processing data by second and third models is similar to the functions of performing repetitive calculations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using processors, models, and processing circuits to perform the steps of acquiring a first data, inputting acquired first data into a model, determining whether outputted second data is to be input into a second model, inputting second data into a second model, and outputting a third data amount to no more than using computer devices to automate or implement the abstract idea of processing medical information. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The claims do not provide additional limitations for analysis and address limitations of the abstract idea. Claims 3-10 and 14 further describe determining data inputs and processing data. Claims 11 and 12 further describe models that may be used in the invention. Claim 13 further describes the data. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above. The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of receiving, processing, and outputting medical information. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-14 and 16-170 are rejected under 35 U.S.C. 103 as being unpatentable over Hoelzer et al. US2017/0337713 in view of Lee et al. US2019/0059780 in further view of Commons US10510000.
As per claim 1, Hoelzer teaches 
a medical information processing apparatus comprising at least one processor configured to execute a program to: (Hoelzer abstract, par. 3, 29 teaches a method and data processing unit for processing medical image data; par. 23-28 teaches multiple data processing units that may be used)
acquire first data collected for medical imaging of a test object; (Hoelzer fig. 5, par. 15 teaches generation of a first medical image, which may a scan of a human, which is interpreted as a test object)
input the acquired first data into a first model including a neural network and to output second data from the first model receiving the first data; (Hoelzer par. 17-18, par. 184 teaches processing first medical images by a first machine learning algorithm, an artificial neural network or deep neural networks may be used for image processing algorithms)
determine, based on picture quality of the second data, whether the second data is to be input into a second model which includes a neural network; and (Hoelzer par. 19-21, 29 teaches generation of second medical image data sets based on the first machine learning algorithm output, and a determination in each case of image processing information for each of the second medical images relating to the quality of the respective image processing result based on the respective image processing result)
in a case where the processor determines that the second data is to be input into the second model, input the second data into the second model, and output third data which is output from the second model receiving the second data; and (Hoelzer par. 22 teaches optimization of the image processing algorithm based on a second machine learning algorithm, the second medical images, and the image processing information for the second medical images, here the output of the second machine learning algorithm may be interpreted as third data)
in a case where the processor determines that the second data is not to be input into the second model, the processor outputs at least the second data without inputting the second data into the second model (Hoelzer par. 74, 159, 222, 229 teaches performing operations without sub-dividing the operations or functions and outputting results of processing, here a valuation of the quality of the respective image may be determined and processing without any subdivision is interpreted as only a first machine learning algorithm may be used to process the medical image data, without inputting into a second machine learning algorithm).
wherein the processor derives a noise amount of the second data, (Hoelzer par. 167, 176 teaches a noise amount of second data as image processing information in relating to a measure for a deviation of the image processing result from the respective reference image processing result when it relates to a measure for the conformity of the image processing result with the respective reference image processing result, and parameters of medical images including noise or resolution)
Hoelzer teaches evaluating data for a second model, but for purposes of compact prosecution does not specifically teach the determination limitations as met by Lee, fig. 5, 7 and associated paragraphs, par. 101 teaches phase encoding directions, where data may be applied to a neural network for processing. A determination may be made to additionally process the data or stop processing, since it is possible to acquire reconstructed data without performing unnecessary mathematical operations related to the frequency encoding direction in which all the data have already been acquired. Therefore, once it is determined that frequency encoding direction data is received further operations may not necessarily performed.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hoelzer to make a determination on whether or not to further process the data in a second model as taught by Lee with the motivation to avoid performing unnecessary calculations and save time (Lee par. 101). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to make a determination for further processing. One of ordinary skill in the art would have recognized that the results of the combination were predictable since making the determination may prevent performing unnecessary calculations and improve efficiency of medical image processing systems and methods.
Hoelzer and Lee teach an example where reconstructing the image based on a neural network to prevent degradation of an image, here evaluation data exceeds a preset threshold, and if the ratio or measurement exceeds a threshold, then the model would determine that the quality of the image is not suitable, but do not explicitly teach the following limitations met by Commons, wherein the processor determines whether the derived noise amount is equal to or more than a threshold value, wherein, in a case where the derived noise amount is equal to or more than the threshold value, the processor determines to input the second data into the second model, and wherein, in a case where the derived noise amount is less than the threshold value, the processor determines not to input the second data into the second model (Commons fig. 10 and associated lines, col. 49 line 59-col. 50 line 3 teaches an output response to neural network is triggered when threshold levels of excitation in contiguous neurons constitute a large enough area of excitation to make it highly probable that a new object has been located and data containing the excitation area's centroid, dimensions and coordinates are output to neural network; cognitive noise, or any information that is irrelevant or only marginally relevant to detecting an object of interest, is added to a cognitive noise vector, which is also provided for processing to a neural network level, which is higher than the level to which the output of neural network is provided, which are all interpreted as sending a second data into a second model only after reaching a threshold and not sending the data if the noise is below the threshold).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hoelzer and Lee to determine whether or not to further process the second data in a second model based on whether or not derived noise exceeds a threshold as taught by Commons with the motivation to use hierarchical stacked neural networks to make it possible for performing more complex tasks and solve more difficult problems than neural networks in the immediately preceding stage or order (Commons col. 25 lines 37-58). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to make a determination for further processing based on noise data. One of ordinary skill in the art would have recognized that the results of the combination were predictable since making a determination based on noise exceeding a threshold may be an accurate and quantitative analysis and it may prevent performing unnecessary calculations and improve efficiency of medical image processing systems and methods.
As per claim 4, Hoelzer, Lee, and Commons teach all the limitations of claim 1 and further teach wherein the processor determines whether the second data is input into the second model based on an predetermined processing time for the first model (Lee par. 7, 126 teaches MRI apparatuses and methods whereby acquisition time is reduced and artifacts are removed efficiently, an acceptable processing time is interpreted as any time reduction). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hoelzer to make a determination on time as taught by Lee with the motivation to avoid performing unnecessary calculations and save time (Lee par. 101). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to make a determination for further processing. One of ordinary skill in the art would have recognized that the results of the combination were predictable since making the determination based on time may prevent performing unnecessary calculations and improve efficiency of medical image processing systems and methods.
As per claim 5, Hoelzer, Lee, and Commons teach all the limitations of claim 4 and further teach wherein in a case where an index value representing quality of the second data is equal to or more than a threshold value, the processor inputs the second data into the second model, in a case where the index value is less than the threshold value, the processor does not input the second data into the second model, and the processor increases the threshold value as the predetermined processing time is shorter (Lee par. 56, 188, 236 teaches various changes in form and details may be made including preset thresholds used for reconstructing the image, if the ratio or measurement exceeds a threshold, then the model would determine that the quality of the image is not suitable or presets may be modified in a manner to decrease acquisition time as in par. 7, 121, 126, here threshold changing would require a preset change where preset modifications may be changed by subsampled images as in par. 121). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hoelzer to make a determination on time as taught by Lee with the motivation to avoid performing unnecessary calculations and save time (Lee par. 101). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to make a determination for further processing. One of ordinary skill in the art would have recognized that the results of the combination were predictable since making the determination based on time may prevent performing unnecessary calculations and improve efficiency of medical image processing systems and methods.
As per claim 6, Hoelzer, Lee, and Commons teach all the limitations of claim 5 and further teach wherein the processor determines the predetermined processing time based on an external environment (Hoelzer par. 4, 175 teaches spatial and time scales, linearity of the value range and noise and artifacts affecting processing time for medical images here, external environment is interpreted as a scanning apparatus of an MRI or CT).
As per claim 7, Hoelzer, Lee, and Commons teach all the limitations of claim 1 and further teach wherein the processor determines whether the second data is to be input into the second model based on a processing load required for processing using the first model (Using the determinations taught by Lee as stated above, Hoelzer par. 68 teaches multiple modules may allow load balancing where a first module may accomplish some functionality on behalf of a second module). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods and processing load modifications as taught by Hoelzer to make a determination of further processing the data in a second model as taught by Lee with the motivation to avoid performing unnecessary calculations and save time (Lee par. 101).
As per claim 8, Hoelzer, Lee, and Commons teach all the limitations of claim 1 and further teach wherein in a case where the first data and the second data are not consistent, the processor inputs the second data into the second model, (Hoelzer par. 237 teaches descriptor values which are different than first image data, second data of quality valuations, and third data of optimized image data, the second algorithm may output an interval value, here a fourth data may be any data that is not first, second, or third data and first, second, and third data are different, which is interpreted as not consistent) in a case where the first data and the second data are consistent, the processor does not input the second data into the second model (Lee fig. 5, 7 and associated paragraphs, par. 101 teaches phase encoding directions, where it is possible to acquire reconstructed data without performing unnecessary mathematical operations related to the frequency encoding direction in which all the data have already been acquired, if encoding data is complete and consistent, further processing is not necessary).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Hoelzer to not input the data in a second model as taught by Lee with the motivation to avoid performing unnecessary calculations and save time (Lee par. 101). In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to make a determination for further processing. One of ordinary skill in the art would have recognized that the results of the combination were predictable since making the determination may prevent performing unnecessary calculations and improve efficiency of medical image processing systems and methods.
As per claim 9, Hoelzer, Lee, and Commons teach all the limitations of claim 1 and further teach wherein the first model generates the second data from the first data in first processing, and the second model generates the third data from the second data in second processing, (Hoelzer par. 17-21 teaches processing first medical images by a first machine learning algorithm, generating second medical image data sets based on the first machine learning algorithm output, processing information for each of the second medical images in a second model and outputting medical image data) the second processing being of the same type as the first processing (Hoelzer par. 74 teaches a subdivision of the operations or functions and outputting results of processing, here for clarity various similar functional units may perform various similar operations).
As per claim 10, Hoelzer, Lee, and Commons teach all the limitations of claim 1 and further teach wherein the first model is a model that is learned to output the second data when the first model receives the first data, and the second model is a model that is learned to output the third data when the second model receives the second data (Hoelzer par. 17-22 teaches processing first medical images by a first machine learning algorithm, generating second medical image datasets based on the first machine learning algorithm output, processing information for each of the second medical images in a second model, and outputting third medical image datasets based on the second machine learning algorithm output).
As per claim 11, Hoelzer, Lee, and Commons teach all the limitations of claim 10 and further teach wherein the first model and the second model are neural networks based on a composite function acquired by combining one or more linear functions and one or more non-linear functions (Hoelzer par. 184 teaches machine learning algorithms and models may be neural networks implemented with the aid of mathematical functions, here non-linear functions are interpreted as any functions that are not linear and mathematical functions may be non-linear).
As per claim 12, Hoelzer, Lee, and Commons teach all the limitations of claim 10 and further teach wherein the first model and the second model are neural networks based on a composite function acquired by combining one or more non-linear functions (Hoelzer par. 184 teaches machine learning algorithms and models may be neural networks implemented with the aid of mathematical functions, here non-linear functions are interpreted as any functions that are not linear and mathematical functions may be non-linear).
As per claim 13, Hoelzer, Lee, and Commons teach all the limitations of claim 1 and further teach wherein the first data is k-space data corresponding to a space in which the test object is present, and the second data is a magnetic resonance image (Hoelzer par. 160, 191, 193 teaches acquisition data may be a k-space data set and imaging may be from an MRI device, MRI imaging of a human may also include k-space data sets).
As per claim 14, Hoelzer, Lee, and Commons teach all the limitations of claim 1 and further teach wherein in a case where the first data and the second data are not consistent, the processor updates the second data with fourth data based on the first data, and inputs the fourth data into the second model (Hoelzer par. 237 teaches descriptor values which are different than first image data, second data of quality valuations, and third data of optimized image data, the second algorithm may output an interval value, here a fourth data may be any data that is not first, second, or third data and first, second, and third data are different, which is interpreted as not consistent).
As per claim 16, Hoelzer, Lee, and Commons teach A medical information processing apparatus comprising: a first processing circuit including a neural network; and a second processing circuit including a neural network, the second processing circuit is configured to generate third data from second data received from the first processing circuit; and wherein the first processing circuit is configured to: acquire first data collected for medical imaging of a test object; generate the second data from the acquired first data; determine, based on picture quality of the second data, whether the generated second data is to be input into the second processing circuit; and in a case where the first processing circuit determines that the second data is to be input into the second processing circuit, input the second data into the second processing circuit, the second processing circuit being then configured to generate and output the third data; in a case where the first processing circuit determines that the second data is not to be input into the second processing circuit, the first processing circuit outputs at least the second data without inputting the second data into the second processing circuit, wherein the first processing circuit derives a noise amount of the second data, wherein the first processing circuit determines whether the derived noise amount is equal to or more than a threshold value, the first processing circuit determines to input the second data into the second model, and wherein, in a case where the derived noise amount is less than the threshold value, the first processing circuit determines not to input the second data into the second model (see claim 1 rejection, citations include multiple processing units).
As per claim 17, Hoelzer, Lee, and Commons teach A medical information processing method for causing a computer to execute operations comprising: acquiring first data collected for medical imaging of a test object; inputting the acquired first data into a first model including a neural network, and outputting second data from the first model receiving the first data; determining, based on picture quality of the second data, whether the second data is to be input into a second model which includes a neural network; and in a case where the computer determines that the second data is to be input into the second model, inputting the second data into the second model, and outputting at least third data from the second model receiving the second data; in a case where the computer determines that the second data is not to be input into the second model, outputting at least the second data without inputting the second data into the second model deriving a noise amount of the second data; determining whether the derived noise amount is equal to or more than a threshold value, in a case where the derived noise amount is equal to or more than the threshold value, determining to input the second data into the second model; and in a case where the derived noise amount is less than the threshold value, determining not to input the second data into the second model (see claim 1 and 16 rejections).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 5/17/2022 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the claims overcome 101 because they address a problem in specification par. 4 of decreasing processing time with highly accurate medical image processing (Remarks p. 9-10). Examiner respectfully disagrees.
The claims do not specifically recite any additional elements or combinations of limitations that explain how images may be processed faster. The data that is processed is recited broadly enough that it may not encompass any medical image. Using broadest reasonable interpretation, the data collected for medical imaging may be related to a contrast dose. Similarly, deriving noise is not specifically recited to only encompass deriving statistical noise amount from reconstructed images. 
The stated improvement of the system and how the claims are recited do not align. The claimed computer elements, data, and noise are simply and broadly recited. Moreover, there is no recitation of increased accuracy, balance, or any other type of alleged advantages that may be present for how the claims are currently recited. Examiner respectfully submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the additional elements are not significantly more than the judicial exception, therefore the claims remain rejected under 101. Examiner suggests to specifically incorporate the limitations that explicitly illustrate the stated improvements by more precisely defining the computer elements, data, and noise in the claims.
Applicant summarily argues for the withdrawal of the obviousness rejections by stating that the cited references alone or in combination do not teach the limitations (Remarks p. 10). The 103 rejection has been updated to include additional reference citations for the amended claim limitations. Hoelzer, Lee, and Commons teach processing data in a second model if noise being compared to a threshold exceeds the threshold.   

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686